Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael E. Carmen on 5/24/2022.

The application has been amended as follows: 
IN THE CLAIMS
  (Currently amended)  An apparatus comprising:
	at least one processing device comprising a processor coupled to a memory; 
	said at least one processing device being configured:
	to designate one or more particular portions of a storage volume of a storage system for inclusion in a sub-volume snapshot; and
	to generate the sub-volume snapshot as a point-in-time copy that includes the one or more designated portions of the storage volume and excludes one or more non-designated portions of the storage volume;
wherein said at least one processing device is further configured to maintain a data structure for the storage volume with particular entries in the data structure corresponding to respective ones of the portions; 
wherein a given one of the entries in the data structure having a first value indicates that the corresponding one of the portions of the storage volume is designated for inclusion in the sub-volume snapshot and the given one of the entries in the data structure having a second value different than the first value indicates that the corresponding one of the portions of the storage volume is not designated for inclusion in the sub-volume snapshot; 
wherein generating the sub-volume snapshot comprises:
generating a full-volume snapshot of the storage volume;
determining the one or more designated portions of the storage volume to be included in the sub-volume snapshot; and
configuring the sub-volume snapshot by populating entries of the data structure maintained for the storage volume such that the one or more designated portions are retained from the full-volume snapshot as the sub-volume snapshot and the one or more non-designated portions are not retained from the full-volume snapshot; and
wherein determining the one or more designated portions of the storage volume to be included in the sub-volume snapshot comprises:
	mounting a file system for the storage volume on a host device;
	parsing file system metadata for the storage volume on the host device to identify the one or more designated portions of the storage volume to be included in the sub-volume snapshot; and
communicating information identifying the one or more designated portions from the host device to the storage system. 

  (Original)  The apparatus of claim 1 wherein the storage volume comprises at least one logical storage volume comprising at least a portion of a physical storage space of one or more of the storage devices.

  (Original)  The apparatus of claim 2 wherein the storage volume comprises a particular logical unit of the storage system.  

  (Original)  The apparatus of claim 1 wherein the storage volume comprises a logical unit of a virtual machine file system.  

  (Original)  The apparatus of claim 4 wherein the one or more designated portions of the logical unit of the virtual machine file system comprise at least one virtual machine storage drive file of the logical unit of the virtual machine file system.  

  (Original)  The apparatus of claim 4 wherein the one or more non-designated portions of the logical unit of the virtual machine file system comprise at least one file of the logical unit of the virtual machine file system other than a virtual machine storage drive file.  

  (Canceled)  

  (Previously presented)  The apparatus of claim 1 wherein the data structure comprises a bitmap. 

  (Canceled)  

  (Previously presented)  The apparatus of claim 1 wherein the portions of the storage volume comprise respective fixed-size blocks and the particular entries in the data structure correspond to respective ones of the fixed-size blocks.

  (Canceled)    

  (Canceled)  
	
  (Original)  The apparatus of claim 1 wherein said at least one processing device is further configured to utilize the sub-volume snapshot to recover from a failure in at least one of the one or more designated portions of the storage volume. 

  (Original)  The apparatus of claim 1 wherein said at least one processing device comprises at least one of:
	a storage controller of the storage system; and
	a host device coupled to the storage system.  

  (Currently amended)  A method comprising:
	designating one or more particular portions of a storage volume of a storage system for inclusion in a sub-volume snapshot; and
	generating the sub-volume snapshot as a point-in-time copy that includes the one or more designated portions of the storage volume and excludes one or more non-designated portions of the storage volume; 
	wherein the method further comprises maintaining a data structure for the storage volume with particular entries in the data structure corresponding to respective ones of the portions; 
wherein a given one of the entries in the data structure having a first value indicates that the corresponding one of the portions of the storage volume is designated for inclusion in the sub-volume snapshot and the given one of the entries in the data structure having a second value different than the first value indicates that the corresponding one of the portions of the storage volume is not designated for inclusion in the sub-volume snapshot;
wherein generating the sub-volume snapshot comprises:
generating a full-volume snapshot of the storage volume;
determining the one or more designated portions of the storage volume to be included in the sub-volume snapshot; and
configuring the sub-volume snapshot by populating entries of the data structure maintained for the storage volume such that the one or more designated portions are retained from the full-volume snapshot as the sub-volume snapshot and the one or more non-designated portions are not retained from the full-volume snapshot; 
wherein determining the one or more designated portions of the storage volume to be included in the sub-volume snapshot comprises:
	mounting a file system for the storage volume on a host device;
	parsing file system metadata for the storage volume on the host device to identify the one or more designated portions of the storage volume to be included in the sub-volume snapshot; and
communicating information identifying the one or more designated portions from the host device to the storage system; and
	wherein the method is implemented by at least one processing device comprising a processor coupled to a memory. 
	
  (Original)  The method of claim 15 wherein the storage volume comprises a logical unit of a virtual machine file system and further wherein the one or more designated portions of the logical unit of the virtual machine file system comprise at least one virtual machine storage drive file of the virtual machine file system.  

  (Canceled)  

  (Currently amended)  A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device:
	to designate one or more particular portions of a storage volume of the storage system for inclusion in a sub-volume snapshot; and
	to generate the sub-volume snapshot as a point-in-time copy that includes the one or more designated portions of the storage volume and excludes one or more non-designated portions of the storage volume;
wherein the program code when executed by the at least one processing device further causes said at least one processing device to maintain a data structure for the storage volume with particular entries in the data structure corresponding to respective ones of the portions; 
wherein a given one of the entries in the data structure having a first value indicates that the corresponding one of the portions of the storage volume is designated for inclusion in the sub-volume snapshot and the given one of the entries in the data structure having a second value different than the first value indicates that the corresponding one of the portions of the storage volume is not designated for inclusion in the sub-volume snapshot; 
wherein generating the sub-volume snapshot comprises:
generating a full-volume snapshot of the storage volume;
determining the one or more designated portions of the storage volume to be included in the sub-volume snapshot; and
configuring the sub-volume snapshot by populating entries of the data structure maintained for the storage volume such that the one or more designated portions are retained from the full-volume snapshot as the sub-volume snapshot and the one or more non-designated portions are not retained from the full-volume snapshot; and
wherein determining the one or more designated portions of the storage volume to be included in the sub-volume snapshot comprises:
	mounting a file system for the storage volume on a host device;
	parsing file system metadata for the storage volume on the host device to identify the one or more designated portions of the storage volume to be included in the sub-volume snapshot; and
communicating information identifying the one or more designated portions from the host device to the storage system. 

  (Original)  The computer program product of claim 18 wherein the storage volume comprises a logical unit of a virtual machine file system and further wherein the one or more designated portions of the logical unit of the virtual machine file system comprise at least one virtual machine storage drive file of the virtual machine file system.  

  (Canceled)  

21.  (Canceled)  

22.  (Previously presented)  The computer program product of claim 18 wherein generating the sub-volume snapshot as the point-in-time copy comprises generating the point-in-time copy as a partial snapshot of the storage volume, determined based at least in part on the entries of the data structure, the partial snapshot including the designated portions of the storage volume and excluding the non-designated portions of the storage volume, such that the point-in-time copy is not a copy of the entire storage volume.

23.  (Canceled)  

24.  (Previously presented)  The method of claim 15 wherein generating the sub-volume snapshot as the point-in-time copy comprises generating the point-in-time copy as a partial snapshot of the storage volume, determined based at least in part on the entries of the data structure, the partial snapshot including the designated portions of the storage volume and excluding the non-designated portions of the storage volume, such that the point-in-time copy is not a copy of the entire storage volume.

25.  (Canceled)  

26.  (Previously presented)  The apparatus of claim 1 wherein generating the sub-volume snapshot as the point-in-time copy comprises generating the point-in-time copy as a partial snapshot of the storage volume, determined based at least in part on the entries of the data structure, the partial snapshot including the designated portions of the storage volume and excluding the non-designated portions of the storage volume, such that the point-in-time copy is not a copy of the entire storage volume.

27.  (New)  The computer program product of claim 18 wherein said at least one processing device is further configured to utilize the sub-volume snapshot to recover from a failure in at least one of the one or more designated portions of the storage volume.  

28.  (New)  The computer program product of claim 18 wherein said at least one processing device comprises at least one of:
	a storage controller of the storage system; and
	a host device coupled to the storage system.

29.  (New)  The method of claim 15 wherein said at least one processing device comprises at least one of:
	a storage controller of the storage system; and
	a host device coupled to the storage system.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 11/24/2022 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-6, 8, 10, 13-16, 18-19, 22, 24, and 26 has been withdrawn. Claims 1-6, 8, 10, 13-16, 18-19, 22, 24, and 26-29 have been allowed.
	The independent claims 1,10, and 16 are related to prior arts: US 20050004979 A1; Berkowitz, Brian Thomas et al. (hereinafter Berk) in view of US 20160019002 A1; Kurtin; Petr et al. (hereinafter Kurtin). Berk teaches a system for moving data using point in time copies in a system utilizing LUNs. Kurtin teaches Systems to create a partial snapshot for a volume. Files and folders are identified for inclusion in the partial snapshot. In response to writing updated data to the volume, a volume snapshot layer can determine of the updated data is associated with a file or folder in the partial snapshot. If the file or folder is included in the partial snapshot, original data at the volume location is read from the volume and written to the partial snapshot. 		    While individually the cited references teach the wording of the limitations, the claimed invention as a whole is unique and the combination of the cited reference above would not be an obvious combination because of their differences in context. The independent claim contains the unique concept of generating a full volume snapshot and a sub-volume snapshot, while mounting a file system on a device and parsing the device via the file system/metadata to identify the data from the full volume snapshot to be integrated in the creation of the sub-volume snapshot. This unique step in combination with the surrounding language helps give the claim novelty. 	
	Corresponding method claim 10 and product claim 15 are rejected similarly as above. All dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183